Appeal from an order denying defendants’ motion to require plaintiff to separately state and number different causes of action contained in the complaint. Plaintiff brings this action under the Agriculture and Markets Law against all of the defendants. It is alleged in the complaint that plaintiff became ill from eating canned salmon, purchased from R. T. Wilcox, retailer; that the salmon was adulterated with unwholesome and deleterious substances. The defendants are packers, factors, distributors and wholesalers, all of whom it is alleged either packed, possessed, had or sold the adulterated salmon. There was but one cause of action, and that under the Agriculture and Markets Law. (McSpedon v. Kunz, 271 N. Y. 131.) The order denying the motion to separately state and number causes of action was properly made. Order affirmed, with ten dollars costs and disbursements. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Rhodes, J., concurs, on the ground that assuming the complaint sets forth more than one cause of action, the motion was properly denied, since it involved a discretionary matter.